UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7965



KARENAZO MILLER, a/k/a Deshaun Bostic,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; A. F. BEELER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-715-H)


Submitted:   May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karenazo Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Karenazo   Miller   appeals   the   district   court’s   order

dismissing his 28 U.S.C. § 2241 (2000) motion.       We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Miller v. United States, No. CA-04-715-H (E.D.N.C. Oct.

28, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -